DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3A, 3B, and 4 elements 303 and 306; Fig. 5 element 524; Fig. 8 element 818.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 



Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-17, and 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-16 are directed to a method, which is a process; claims 17-19 are directed to a system, which is a machine or an article of manufacture; and claim 20 is directed to a computer program product, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites receiving audio, determining a noise level, generating a graphical illustration of the noise level, comparing to a threshold, 
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 17, and 20, receiving audio, determining a noise level, generating a graphical illustration of the noise level, comparing to a threshold, and generating a warning, are methods of organizing human activity, which is an abstract idea. Structural elements such as processor, memory, and computer readable medium are generic components, and do not constitute integration into a practical application or significantly more.

Regarding claim 2, 5, 7-11, and 15-16, the limitations are further clarifications of the above abstract ideas.

Regarding claim 3, generating a warning is a method of organizing human activity, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claim 6 and 13, generating a graphical illustration of the noise level is a method of organizing human activity, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 12 and 19, determining a noise level contribution for participants is a method of organizing human activity, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claim 14, determining a noise source is a method of organizing human activity, which is an abstract idea without integration into a practical application and without significantly more.

Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (US 2016/0142451 A1), hereinafter referred to as Ouyang.

Regarding claim 1, Ouyang teaches:

receiving, with a processor, audio from a first user device associated with a first user participating in the communication session (para [0022], [0040], [0046], where an audio signal is received from a client device using a processor); 
determining, by the processor, the audio comprises a level of noise (para [0046], where the noise index engine determines a noise value); 
generating, by the processor, a graphical illustration of the level of noise for the first user in the communication session (Fig. 5 element 516, para [0069], where a graphical bar displays the noise index value); 
determining, by the processor, the level of noise exceeds a threshold level (para [0061-62], where the noise index is determined to exceed a threshold warn or serious level); and 
based on determining the level of noise exceeds the threshold level, generating, by the processor, a warning for the first user (para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user).  

Regarding claim 3, Ouyang teaches:
The method of claim 1, further comprising generating a warning or recommendation for a second user device associated with a second user participating in the communication session (para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user, host, and other participants).  

Regarding claim 6, Ouyang teaches:


Regarding claim 7, Ouyang teaches:
The method of claim 1, further comprising determining the level of noise is unrelated to a voice of the first user (Ouyang para [0051], where the sound strength of the background noise is calculated).  

Regarding claim 8, Ouyang teaches:
The method of claim 1, further comprising determining the first user is an active speaker in the communication session (para [0049], [0056], where a participant is speaking).  

Regarding claim 9, Ouyang teaches:
The method of claim 8, wherein determining the first user is the active speaker comprises capturing loudness, pitch, range, and tone data associated with the received audio (para [0049], where wave, frequency, and sound strength of the voice is calculated).  

Regarding claim 10, Ouyang teaches:
The method of claim 1, wherein the communication session is one of a voice communication and a video communication (para [0022], where the communication session is a teleconference, and para [0069], where the conference is a video conference).  

Regarding claim 11, Ouyang teaches:


Regarding claim 12, Ouyang teaches:
The method of claim 1, further comprising determining a noise level contribution for each of a plurality of users participating in the communication session (para [0027], [0069], where the noise index for each participant is determined).  

Regarding claim 13, Ouyang teaches:
The method of claim 12, further comprising generating a graphical illustration of the noise level contribution for each of the plurality of users participating in the communication session (Fig. 5, element 516, para [0069], where the graphical bar representing each participant's noise index is displayed within the roster list).  

Regarding claim 14, Ouyang teaches:
The method of claim 1, further comprising determining a source of noise in the audio (para [0044], where the noise index engine categorizes each sound identified).  

Regarding claim 16, Ouyang teaches:
The method of claim 1, wherein the graphical illustration of the level of noise comprises a color representing the level of noise (para [0071], where the color of the displayed sound waves depict the level category of weak, warn, and severe).  

Regarding claim 17, Ouyang teaches:

a processor (Fig. 6 element 604, para [0079], where a processor is used); and 
a computer-readable storage medium storing computer-readable instructions (para [0078], [0080], where program instructions are in memory or storage) which, when executed by the processor, cause the processor to: 
receive audio from a first user device associated with a first user participating in the communication session (para [0022], [0040], [0046], where an audio signal is received from a client device using a processor); 
determine the audio comprises a level of noise (para [0046], where the noise index engine determines a noise value); 
generate a graphical illustration of the level of noise for the first user in the communication session (Fig. 5 element 516, para [0069], where a graphical bar displays the noise index value); 
determine the level of noise exceeds a threshold level (para [0061-62], where the noise index is determined to exceed a threshold warn or serious level); and 
based on determining the level of noise exceeds the threshold level, generate a warning for the first user (para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user).  

Regarding claim 19, Ouyang teaches:
The system of claim 17, wherein the instructions further cause the processor to determine a noise level contribution for each of a plurality of users participating in the communication session (para [0027], [0069], where the noise index for each participant is determined).  

Regarding claim 20, Ouyang teaches:
A computer program product for monitoring and controlling sound quality of a communication session, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code embodied therewith (para [0078], [0080], where program instructions are in memory or storage), the computer-readable program code configured, when executed by a processor, to: 
receive audio from a first user device associated with a first user participating in the communication session (para [0022], [0040], [0046], where an audio signal is received from a client device using a processor); 
determine the audio comprises a level of noise (para [0046], where the noise index engine determines a noise value); 
generate a graphical illustration of the level of noise for the first user in the communication session (Fig. 5 element 516, para [0069], where a graphical bar displays the noise index value); 
determine the level of noise exceeds a threshold level (para [0061-62], where the noise index is determined to exceed a threshold warn or serious level); and 
based on determining the level of noise exceeds the threshold level, generate a warning for the first user (para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Vanapalli  et al. (US 2022/0020386 A1), hereinafter referred to as Vanapalli.

Regarding claim 2, Ouyang teaches:
The method of claim 1,
Ouyang does not teach:
wherein determining the level of noise exceeds the threshold level comprises analyzing a noise-to-voice ratio for the audio.
Vanapalli teaches:
wherein determining the level of noise exceeds the threshold level comprises analyzing a noise-to-voice ratio for the audio (para [0061], where a ratio of voice to noise is compared to a threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang by using the ratio determination of Vanapalli (Vanapalli para [0061]) in the threshold comparison of Ouyang (Ouyang para [0061-62]) to determine adjustments to an audio input device or microphone (Vanapalli para [0061]).

Claims 4-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Liu et al. (US 2021/0217433 A1), hereinafter referred to as Liu.

Regarding claim 4, Ouyang teaches:
The method of claim 1,
Ouyang does not teach:

Liu teaches:
wherein determining the audio comprises the level of noise comprises processing the received audio with a neural network to separate voice data from noise data (para [0129], where a DNN is used to separate the noise from the voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang by using the DNN of Liu (Liu para [0129]) to separate the signal of Ouyang (Ouyang para [0022], [0040], [0046]), in order to obtain a clean speech signal (Liu para [129]).

Regarding claim 5, Ouyang in view of Liu teaches:
The method of claim 4, wherein the determination that the level of noise exceeds the threshold level is not related to the voice data (Liu para [0016], [0147], where the noise signal is separate from the voice signal, and is above a target level).  

Regarding claim 18, Ouyang teaches:
The system of claim 17,
Ouyang does not teach:
wherein determining the audio comprises the level of noise comprises processing the received audio with a neural network to separate voice data from noise data.
Liu teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang by using the DNN of Liu (Liu para [0129]) to separate the signal of Ouyang (Ouyang para [0022], [0040], [0046]), in order to obtain a clean speech signal (Liu para [129]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Kanevsky et al. (US 2014/0093059 A1), hereinafter referred to as Kanevsky.

Regarding claim 15, Ouyang teaches:
The method of claim 14,
Ouyang does not teach:
wherein the warning for the first user comprises an identification of the determined source of noise in the audio.
Kanevsky teaches:
wherein the warning for the first user comprises an identification of the determined source of noise in the audio (para [0047], where an audible warning is generated asking the user to discontinue a typing behavior).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang by identifying the noise as taught by Kanevsky (Kanevsky para [0047]) in the warning message of Ouyang (Ouyang para [0047]), to inform a user that disconnection may occur if the noise persists (Kanevsky para [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0156837 A1 para [0028], [0033] teach using a neural network to separate a mixed voice signal into voice and noise signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658